 



Exhibit 10.3

HEALTHEASE OF FLORIDA, INC., d/b/a HealthEase   Medicaid HMO Contract

AHCA CONTRACT NO. FA521
AMENDMENT NO. 1

     THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency” and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:



    1. Attachment I, section 10.4, Covered Services is hereby amended to now
read:



      The plan shall ensure the provision of services is sufficient in amount,
duration, and scope to reasonably be expected to achieve the purpose for which
the services are furnished and shall ensure the provision of the following
covered services as defined and specified in sections 10.1, General and 10.8,
Manner of Service Provision:

     
Child Health Check-Up
  Inpatient Hospital Services
 
   
Community Mental Health Services
  Mental Health Targeted Case Management
 
   
Family Planning Services
  Outpatient Hospital and Emergency Services
 
   
Freestanding Dialysis Centers
  Physician Services
 
   
Hearing Services
  Prescribed Drug Services
 
   
Home Health Services and Durable Medical Equipment
  Therapy Services
 
   
Independent Laboratory and X-Ray Services
  Visual Services



      The plan shall not arbitrarily deny or reduce the amount, duration, or
scope of a required service solely because of the diagnosis, type of illness, or
condition. The plan may place appropriate limits on a service on the basis of
criteria such as medical necessity or for utilization control, consistent with
this contract, provided the services furnished can reasonably be expected to
achieve their purpose.



2.   Attachment I, section 10.8.11.2, Hysterectomies, Sterilizations, and
Abortions, is hereby amended to include the following:



      The plan may only provide for abortions in the following situations:



  •   If the pregnancy is the result of an act of rape or incest or     •   The
physician certifies that the woman is in danger of death unless an abortion is
performed.



3.   Attachment I, section 20.4.1, Fraud Prevention Policies and Procedures, the
first paragraph is hereby amended to now read:



      The plan shall have administrative and management arrangements or
procedures and a mandatory compliance plan and shall comply with program
integrity requirement as required in 42 CFR 438.608 to develop and maintain
written policies and procedures for fraud and abuse prevention. In addition, the
policies shall contain the following:

AHCA Contract No. FA521, Amendment No. 1, Page 1 of 5

 



--------------------------------------------------------------------------------



 



HEALTHEASE OF FLORIDA, INC., d/b/a HealthEase   Medicaid HMO Contract



4.   Attachment I, section 20.10, Emergency Care Requirements is hereby amended
as follows:



  •   The first paragraph is hereby amended to include the following:         In
addition, the plan may not deny payment for treatment obtained when a
representative of the plan instructs the enrollee to seek emergency services.  
  •   section e. is hereby amended to now read:         If the member’s primary
care physician responds to the notification, the hospital physician and the
primary care physician may discuss the appropriate care and treatment of the
member. The plan may have a member of the hospital staff with whom it has a
contract participate in the treatment of the member within the scope of the
physician’s hospital staff privileges. The member may be transferred, in
accordance with state and federal law, to a hospital that has a contract with
the plan and has the service capability to treat the member’s emergency medical
condition. The attending emergency physician, or the provider actually treating
the enrollee, is responsible for determining when the enrollee is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
entities identified in 42 CFR 438.114(b) as responsible for coverage and
payment. Notwithstanding any other state law, a hospital may request and collect
insurance or financial information from a patient in accordance with federal
law, which is necessary to determine if the patient is a member of the plan, if
emergency services and care are not delayed.     •   section f. is hereby
amended to now read:         In accordance with 42 CFR 438.114 and 42 CFR
422.113(c), the plan must also cover poststabilization services without
authorization, regardless of whether the beneficiary obtains the service within
or outside the plan’s network for the following situations:



5.   Attachment I, section 20.11, Grievance System Requirements, third
paragraph, Item a., is hereby amended to now read:



  a.   Enrollee rights to Medicaid fair hearing, the method for obtaining a
hearing, the rules that govern representation at the hearing, and the DCF
address for pursuing a fair hearing, which is Office of Appeal Hearings, 1317
Winewood Boulevard, Building 5, Room 203, Tallahassee, Florida 32399-0700.



6.   Attachment I, section 20.11.1, Appeal Process, Item b.7(b), is hereby
amended to now read:



  (b)   Information about how to request a Medicaid fair hearing, including the
DCF address for pursuing a fair hearing, which is Office of Appeal Hearings,
1317 Winewood Boulevard, Building 5, Room 203, Tallahassee, Florida 32399-0700.



7.   Attachment I, section 20.11.2, Grievance Process is hereby amended as
follows:



  •   The first paragraph is hereby amended to include the following:        
The grievance process must be completed in time to permit the disenrollment to
be effective in accordance with the timeframe specified in 42 CFR 438.56(e)(1).
    •   Item b.2(b) is hereby amended to now read:

AHCA Contract No. FA521, Amendment No. 1, Page 2 of 5

 



--------------------------------------------------------------------------------



 



HEALTHEASE OF FLORIDA, INC., d/b/a HealthEase   Medicaid HMO Contract



  (b)   Information about how to request a Medicaid fair hearing, including the
DCF address for pursuing a fair hearing, which is Office of Appeal Hearings,
1317 Winewood Boulevard, Building 5, Room 203, Tallahassee, Florida 32399-0700.



  8.   Attachment I, section 20.11.3, Medicaid Fair Hearing System, Item a., the
second paragraph is hereby amended to now read:



      The beneficiary or provider may request a Medicaid fair hearing by
contacting DCF at the Office of Appeal Hearings, 1317 Winewood Boulevard,
Building 5, Room 203 Tallahassee, Florida 32399-0700.



9.   Attachment I, section 30.1, Marketing, Pre-enrollment Materials and
Post-enrollment Materials, Item f. is hereby deleted in it’s entirety.   10.  
Attachment I, section 30.7.1, Member Services Handbook, the first paragraph and
sixth line, is hereby amended as follows:



      ....both in and out of the plan’s service area; to include the enrollee
has a right to use any hospital or other setting for emergency use; the extent
to which...



11.   Attachment I, section 40.8, Ownership and Management Disclosure, Item b.1,
the first subparagraph, is hereby amended to now read:



      Owns, indirectly or directly 5 percent or more of the plan’s capital or
stock, has ownership of 5% or more in a plan’s provider or subcontractor, or
receives 5 percent or more of its profits;



12.   Attachment I, section 70.10, Disputes, the first sentence is hereby
amended to now read:



      The plan may request in writing an interpretation of the contract from the
contract manager.



13.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, is
hereby amended effective as provided in Tables 2 and 3 shown below. The amended
rates below apply to services rendered beginning July 1, 2004. Any capitation
claims calculated based on rates different than those indicated below are
subject to recoupment in accordance with Section I.J, of the Standard Contract.

Area wide Age-banded Capitation Rates for all agency areas of the state other
than Area 6 and Area 1.

                                                                          Area
02                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    308.57       68.17       42.09       46.69       97.60       118.89      
182.09       253.05       253.05  
SSI/No Medicare
    3048.45       366.34       187.89       197.31       197.31       564.87    
  564.87       545.39       545.39  
SSI/Part B
    323.29       323.29       323.29       323.29       323.29       323.29    
  323.29       323.29       323.29  
SSI/Part A & B
    312.99       312.99       312.99       312.99       312.99       312.99    
  312.99       312.99       218.99  

                                                                          Area
03                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    350.92       78.21       49.06       54.22       112.21       138.15      
210.55       294.57       294.57  
SSI/No Medicare
    3231.65       390.26       202.93       212.35       212.35       607.41    
  607.41       586.66       586.66  
SSI/Part B
    302.31       302.31       302.31       302.31       302.31       302.31    
  302.31       302.31       302.31  
SSI/Part A & B
    288.40       288.40       288.40       288.40       288.40       288.40    
  288.40       288.40       201.67  

                                                                          Area
04                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    316.95       71.10       44.92       49.61       101.93       126.35      
191.96       269.58       269.58  
SSI/No Medicare
    3103.82       374.05       193.41       202.51       202.51       580.16    
  580.16       559.62       559.62  
SSI/Part B
    273.15       273.15       273.15       273.15       273.15       273.15    
  273.15       273.15       273.15  
SSI/Part A & B
    292.54       292.54       292.54       292.54       292.54       292.54    
  292.54       292.54       204.72  

AHCA Contract No. FA521, Amendment No. 1, Page 3 of 5

 



--------------------------------------------------------------------------------



 



HEALTHEASE OF FLORIDA, INC., d/b/a HealthEase   Medicaid HMO Contract

                                                                          Area
05                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    345.76       77.31       48.55       53.69       110.74       136.76      
208.19       291.55       291.55  
SSI/No Medicare
    3265.62       394.06       204.41       214.18       214.18       612.49    
  612.49       591.04       591.04  
SSI/Part B
    266.55       266.55       266.55       266.55       266.55       266.55    
  266.55       266.55       266.55  
SSI/Part A & B
    309.27       309.27       309.27       309.27       309.27       309.27    
  309.27       309.27       216.32  

                                                                          Area
07                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    337.19       75.53       47.77       52.81       108.40       134.29      
204.16       286.57       286.57  
SSI/No Medicare
    3217.89       389.79       203.90       213.35       213.35       610.58    
  610.58       589.11       589.11  
SSI/Part B
    265.77       265.77       265.77       265.77       265.77       265.77    
  265.77       265.77       265.77  
SSI/Part A & B
    283.96       283.96       283.96       283.96       283.96       283.96    
  283.96       283.96       198.62  

                                                                          Area
08                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    296.66       66.37       41.76       46.19       95.19       117.62      
179.02       250.96       250.96  
SSI/No Medicare
    3079.30       371.80       192.49       201.68       201.68       577.71    
  577.71       557.45       557.45  
SSI/Part B
    243.56       243.56       243.56       243.56       243.56       243.56    
  243.56       243.56       243.56  
SSI/Part A & B
    285.08       285.08       285.08       285.08       285.08       285.08    
  285.08       285.08       199.47  

                                                                          Area
09                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    316.78       70.74       44.52       49.17       101.48       125.24      
190.60       266.97       266.97  
SSI/No Medicare
    3344.05       405.22       211.12       221.15       221.15       633.22    
  633.22       610.93       610.93  
SSI/Part B
    267.20       267.20       267.20       267.20       267.20       267.20    
  267.20       267.20       267.20  
SSI/Part A & B
    320.32       320.32       320.32       320.32       320.32       320.32    
  320.32       320.32       224.19  

                                                                          Area
10                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    328.74       73.77       46.68       51.61       105.94       131.31      
199.49       280.33       280.33  
SSI/No Medicare
    4151.82       503.54       263.75       275.32       275.32       788.23    
  788.23       761.08       761.08  
SSI/Part B
    287.04       287.04       287.04       287.04       287.04       287.04    
  287.04       287.04       287.04  
SSI/Part A & B
    351.55       351.55       351.55       351.55       351.55       351.55    
  351.55       351.55       245.95  

                                                                          Area
11                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    409.89       91.51       57.28       63.45       131.27       161.21      
245.94       343.29       343.29  
SSI/No Medicare
    4561.77       556.46       288.69       302.80       302.80       869.67    
  869.67       836.38       836.38  
SSI/Part B
    453.72       453.72       453.72       453.72       453.72       453.72    
  453.72       453.72       453.72  
SSI/Part A & B
    429.61       429.61       429.61       429.61       429.61       429.61    
  429.61       429.61       297.22  

Table 3.

Area 6 or Area 1 Age-banded Capitation Rates, Including Community Mental Health
and Mental Health Targeted Case Management.

                                                                          Area
01                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    308.58       69.00       49.05       52.61       103.52       121.46      
184.66       257.30       257.30  
SSI/No Medicare
    3048.46       371.81       243.40       238.17       238.17       607.82    
  607.82       569.75       569.75  
SSI/Part B
    330.18       330.18       330.18       330.18       330.18       330.18    
  330.18       330.18       330.18  
SSI/Part A & B
    328.66       328.66       328.66       328.66       328.66       328.66    
  328.66       328.66       234.66  

                                                                          Area
06                                         <1 year   1-5   6-13   14-20 Male  
14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82       243.82       647.81    
  647.81       587.26       587.26  
SSI/Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       288.09       288.09       288.09    
  288.09       288.09       202.64  



14.   Attachment I, section 100.0, Glossary, is hereby amended to include the
following:



      Post-stabilization Care Services – as defined in 42 CFR 438.114, means
covered services, related to an emergency medical condition that are provided
after an enrollee is stabilized in order to maintain the stabilized condition,
or, under the circumstances described in paragraph (e) of 42 CFR 438.114, to
improve or resolve the enrollee’s condition.



15.   This amendment shall begin on August 12, 2004, or the date on which the
amendment has been signed by both parties, whichever is later.

     All provisions in the Contract and any attachments thereto in conflict with
this amendment shall be and are hereby changed to conform with this amendment.

     All provisions not in conflict with this amendment are still in effect and
are to be performed at the level specified in the Contract.

     This amendment and all its attachments are hereby made a part of the
Contract.

     This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

AHCA Contract No. FA521, Amendment No. 1, Page 4 of 5

 



--------------------------------------------------------------------------------



 



         HEALTHEASE OF FLORIDA, INC., d/b/a HealthEase Medicaid HMO Contract

     IN WITNESS WHEREOF, the parties hereto have caused this 5 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

                  HEALTHEASE OF FLORIDA, INC.       STATE OF FLORIDA, AGENCY FOR
            HEALTH CARE ADMINISTRATION
 
               
SIGNED
BY:
          SIGNED
BY:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

               
NAME:
          NAME:   Alan Levine

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 
 
               
TITLE:
          TITLE:   Secretary

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 
 
               
DATE:
          DATE:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

AHCA Contract No. FA521, Amendment No. 1, Page 5 of 5

 